For Immediate Release Contact: Mr. Kelly A. Walters Jerry Daly, Carol McCune President and CEO Daly Gray kwalters@supertelinc.com (Media Contact) 703.435.6293 Ms. Connie Scarpello jerry@dalygray.com Sr. Vice President & CFO cscarpello@supertelinc.com 402.371.2520 Supertel Hospitality Reports 2011 First Quarter Results NORFOLK, Neb., May 10, 2011 – Supertel Hospitality, Inc. (NASDAQ: SPPR), a real estate investment trust (REIT) which owns 104 hotels in 23 states, today announced its results for the first quarter ended March 31, 2011. Revenues from continuing operations for the 2011 first quarter increased 2.2 percent to $18.1 million, compared to the same year-ago period.Net loss attributable to common shareholders was $(4.1) million, or $(0.18) per diluted share, for the 2011 first quarter, compared to net loss attributable to common shareholders of $(3.4) million, or $(0.15) per diluted share, in the 2010 same quarter.The 2011 first quarter loss includes a onetime termination cost of $0.6 million and a net impairment charge of $0.4 million involving nine discontinued operations properties, which includes a small recovery on one previously impaired hotel. Funds from operations (FFO) in the 2011 first quarter was $(1.4) million, or $(0.06) per diluted share, compared to $(0.3) million, or $(0.01) per diluted share, in the same 2010 period.Funds from operations without impairment, a non-cash item (“FFO without impairment”) in the 2011 first quarter was $(1.0) million, or $(0.04) per diluted share, compared with $(0.2) million or $(0.01) per diluted share in the same period of 2010. Earnings before interest, taxes, depreciation and amortization, noncontrolling interest and preferred stock dividends (Adjusted EBITDA) decreased to $0.9 million, compared to $2.0 million for the first quarter of 2010. First Quarter Highlights · Revenues from continuing operations increased 2.2 percent to $18.1 million · Began the strategy of regionalizing operators by dividing the company’s hotel portfolio among three new management companies (Hospitality Management Advisors, Inc., Strand Development Company LLC, and Kinseth Hotel Corporation) and one existing company (HLC Hotels, Inc.) · Signed sales contracts on the Tara Inn in Jonesboro, Ga., a Super 8 in Wichita, Kan., and the Masters Inn in Atlanta (Doraville), Ga. · Completed the sale of a Masters Inn in Atlanta (Tucker), Ga. “The quarter was impacted as the process of transitioning the bulk of our portfolio to three regionally oriented management companies got underway,” said Kelly A.
